DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11/18/2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the liquid C9 petroleum resin" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagitani (JP 2015-083649). As the foreign reference is not in English, citations are made to the attached translation.
Sagitani teaches tires (¶ 2) including tire treads (¶ 17) which include a composition of (A) 100 pbm diene rubber, (B) silica, (C) 1-30 pbm of a modified liquid diene based polymer, and (D) 1-30 pbm of at least one resin including petroleum resins (¶ 8, 13) where examples of petroleum resins include C9 aromatic hydrocarbon resins (¶ 34). The liquid diene based polymer corresponds to the claimed aliphatic olefin polymer. Sagitani teaches an example of the elastomer (A) is solution polymerized (¶ 45). 1-30 pbm of (C) and 1-30 pbm of (D) is 2-60 pbm, which overlaps the claimed amount of 10-50 pbw. 1-30 pbm of (C) corresponds to about 3% to 97% of the combination of (C)+(D). Sagitani teaches the molecular weight of (C) the liquid diene polymer is 4,000 to 50,000 (¶ 18) which satisfies condition (ii’) of claim 7. 
The modified liquid diene based polymer includes polybutadiene (¶ 20) and includes a silicon containing end group: 
    PNG
    media_image1.png
    111
    248
    media_image1.png
    Greyscale
(¶ 8, 21).
Sagitani does not explicitly recite that the components (C) and (D) are plasticizers. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the petroleum resin and the aliphatic olefin resin of Sagitani are the same components as taught by the instant specification. Therefore, the petroleum resin and the aliphatic olefin resin of Sagitani are capable of performing as plasticizers.
Sagitani teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sagitani suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sagitani. See MPEP 2123.

Claim(s) 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagitani (JP 2015-083649) in view of Miyazaki (US 2014/0155521). As the foreign reference is not in English, citations are made to the attached translation.
The discussion with respect to Sagitani above is incorporated herein by reference.
Sagitani does not explicitly recite the petroleum resin is liquid or has one of the claimed conditions.
However, Miyazaki teaches rubber compositions for tires comprising a diene rubber, silica, and a liquid resin having a softening point of -20 to 45˚C (abstract) where examples of the liquid resin include aromatic petroleum resins (¶ 65) including C9 hydrocarbon resins (¶ 67).
It would have been obvious to one of ordinary skill in the art to use a liquid resin according to Miyazaki because it provides proper lubricating effect and promotes improved dispersion and thus leads to more uniform crosslinking of polymers (¶ 22-24).
To the extent that claim 8 recites elements of an optional component, Sagitani and Miyazaki read on claim 8.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagitani (JP 2015-083649) in view of Miyazaki (US 2014/0155521) and Takayuki (CN 101343384). As the foreign reference is not in English, citations are made to the attached translations.
The discussion with respect to Sagitani and Miyazaki above is incorporated herein by reference.
Sagitani does not explicitly recite that at least some of the double bonds of the liquid diene polymer are hydrogenated.
However, Takayuki teaches rubber compositions comprising hydrogenated liquid polybutadiene (¶ 12) for tires (¶ 11). It would have been obvious to one of ordinary skill in the art to use a hydrogenated liquid polybutadiene because Takayuki teaches the when the hydrogenation rate is less than 20%, the liquid polybutadiene can crosslink into the rubber component and does not act as a softener, and when the hydrogenation rate exceeds 60%, the rubber because hard over time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764